Name: Commission Regulation (EC) NoÃ 1667/2005 of 13 October 2005 amending Regulation (EC) NoÃ 60/2004 laying down transitional measures in the sugar sector by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: European construction;  beverages and sugar
 Date Published: nan

 14.10.2005 EN Official Journal of the European Union L 269/3 COMMISSION REGULATION (EC) No 1667/2005 of 13 October 2005 amending Regulation (EC) No 60/2004 laying down transitional measures in the sugar sector by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Under Article 7(2) of Commission Regulation (EC) No 60/2004 of 14 January 2004 laying down transitional measures in the sugar sector by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1), the amount to be charged to those Member States for surplus quantities not eliminated is to be taken into account for the calculation of the production levies for the marketing year 2004/05. (2) The amount to be charged will not be known when the 2004/05 production levies are calculated in September 2005, as the deadline for providing proof of elimination of surplus quantities was deferred to 31 March 2006 by Commission Regulation (EC) No 651/2005. Provision should therefore be made for that amount to be taken into account for the calculation of the production levies for the marketing year 2005/06, in September 2006. (3) Regulation (EC) No 60/2004 should be amended accordingly. As this amendment must precede the fixing of the production levies for the marketing year 2004/05, this Regulation should enter into force immediately. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Article 7(2) of Regulation (EC) No 60/2004 is replaced by the following: 2. If proof of elimination from the market is not provided in accordance with paragraph 1, for all or part of the surplus quantity, the new Member State shall be charged an amount equal to the quantity not eliminated multiplied by the highest export refunds applicable to white sugar falling within CN code 1701 99 10 during the period from 1 May 2004 to 30 November 2005. A share equal to 25 % of the total amount shall be assigned to the Community budget by 31 December at the latest of each of the years 2006, 2007, 2008 and 2009. The total amount will be taken into account for the calculation of the production levies for the marketing year 2005/06. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 9, 15.1.2004, p. 8. Regulation as amended by Regulation (EC) No 651/2005 (OJ L 108, 29.4.2005, p. 3).